IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEVIN EPPERSON,                                  §
                                                 §
                 Defendant Below,                §
                 Appellant,                      §   No. 685, 2015
                                                 §   Court Below—Superior Court
                 v.                              §   of the State of Delaware
                                                 §
STATE OF DELAWARE,                               §   Cr. ID No. 9408009291
                                                 §
                 Plaintiff Below,                §
                 Appellee.                       §

                               Submitted: January 22, 2016
                               Decided:   March 8, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                            ORDER

         This 8th day of March 2016, upon consideration of the notice to show cause

and the appellant’s response, it appears to the Court that:

         (1)     The appellant, Kevin Epperson, was convicted by a Superior Court

jury in 1996 of Kidnapping in the First Degree and Unlawful Sexual Contact in the

Second Degree. He was sentenced as a habitual offender to serve fifty-two years

in prison followed by a period of probation. His convictions and sentence were

affirmed on direct appeal.1

         (2)     In 2006, following his appeal from the Superior Court’s denial of his

eighth motion for postconviction relief, this Court noted that Epperson’s repetitive

1
    Epperson v. State, 1997 WL 70813 (Del. Feb. 6, 1997).
filings were frivolous and constituted an abuse of the judicial process. 2     We,

therefore, enjoined Epperson from filing any future claims in this Court without

first obtaining leave of the Court and filing a motion to proceed in forma pauperis

in compliance with 10 Del. C. § 8803.3

          (3)    On December 23, 2015, Epperson filed a notice of appeal from a

November 24, 2015 Superior Court order denying his request for a writ of

prohibition. The Senior Court Clerk issued a notice directing Epperson to show

cause why his appeal should not be dismissed as procedurally barred, frivolous,

and an abuse of judicial process.

          (4)    Having reviewed the Superior Court’s November 24, 2015 order and

Epperson’s response to the notice to show cause, we find it manifest that the claims

raised by Epperson are procedurally barred and frivolous. Epperson has filed

twenty-one motions for postconviction relief and now seeks to repackage his

postconviction claims in an application for a writ of prohibition. His repetitive

filings constitute an abuse of judicial process. This appeal is not approved for

filing.




2
    Epperson v. State, 2006 WL 1547975, at *1 (Del. June 5, 2006).
3
    Id.
                                                 2
     NOW, THEREFORE, IT IS ORDERED that Epperson’s appeal papers are

STRICKEN and this matter is DISMISSED.

                                BY THE COURT:
                                /s/ Leo E. Strine, Jr.
                                Chief Justice




                                   3